Citation Nr: 1043682	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for tuberculosis.

2.  Entitlement to service connection for a chronic psychiatric 
disorder, to include depression, on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and March 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which respectively denied reopening the Veteran's claim for 
tuberculosis and denied service connection for depression.  The 
Veteran timely appealed those issues.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2009 from Columbia, 
South Carolina; a transcript of that hearing is associated with 
the claims file.

The Board notes that this case was initially before the Board in 
July 2010 when it was remanded for further development, including 
obtaining and associating VA treatment records with the claims 
file.  That development having been completed, the case has been 
returned to the Board for further appellate review at this time.  
Accordingly, the Board finds that its remand order has been 
substantially complied with and it may proceed to adjudication 
upon the merits in this case.  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand order).  




FINDINGS OF FACT

1.  An October 2000 rating decision denied service connection for 
tuberculosis.

2.  The evidence received since October 2000 is cumulative and 
redundant, does not relate to unestablished facts necessary to 
substantiate the claim of service connection for tuberculosis, 
and does not raise a reasonable possibility of substantiating the 
claim.

3.  A chronic psychiatric disorder, however diagnosed, was not 
present in service or manifested for many years thereafter, and 
is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection 
for tuberculosis is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for tuberculosis is 
not reopened. 38 C.F.R. § 3.156 (2010).

3.  The criteria for establishing service connection for for a 
chronic psychiatric disorder, to include depression, on a direct 
and secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As to the Veteran's claim to reopen service connection for 
tuberculosis, the Board notes that, specific to requests to 
reopen, the Veteran must be notified of both the reopening 
criteria and the criteria for establishing the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this appeal, in an October 2007 letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  That October 2007 letter additionally 
provided information regarding the reopening criteria necessary 
for the Veteran's tuberculosis claim, see Kent, supra, as well as 
information pertaining to the assignment of disability ratings 
and effective dates and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The October 
2007 rating decision, the subject of this appeal, reflects the 
initial adjudication of the claim after issuance of the October 
2007 letter.  

Likewise, in a December 2008 letter, the RO provided notice to 
the Veteran explaining what information and evidence was needed 
to substantiate a claim of service connection for depression, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  That December 2008 letter additionally provided information 
regarding the assignment of disability ratings and effective 
dates and the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The March 2009 rating decision, 
also the subject of this appeal, reflects the initial 
adjudication of the claim for depression after issuance of the 
December 2008 letter.  Both of the above claims were last 
adjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and a VA examination report from November 
2007.  Also of record and considered in connection with the 
appeal is the transcript of the Veteran's December 2009 Travel 
Board hearing, along with various written statements provided by 
the Veteran and his representative.  The Board also finds that no 
additional RO action to further develop the record is warranted 
on the claims decided herein.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims for reopening and increase, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any of 
these claims herein adjudicated.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Analysis

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Board notes that the Veteran's service treatment records are 
not currently of record and have been determined to be 
unavailable in a formal finding by the RO in March 2009.  

The Board is cognizant that in cases where service medical 
records are unavailable, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analyses of the Veteran's claims are undertaken with this duty in 
mind.  The case law does not, however, lower the legal standard 
for proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

That notwithstanding, however, the Board notes that in regards to 
the Veteran's claim to reopen service connection for 
tuberculosis, that claim was initially adjudicated in October 
2000, at which time the Veteran's service treatment records were 
available.  The Board notes that the October 2000 rating decision 
specifically indicates that during the adjudication of the 
Veteran's tuberculosis claim at that time that the Veteran's 
service treatment records were reviewed.  The Veteran's service 
treatment records demonstrated that the Veteran had a positive 
tuberculosis skin test in May 1980.  The Veteran underwent one 
year of INH chemoprophyolaxis treatment.  Furthermore, a chest x-
ray from April 1981 ruled out tuberculosis.  The Veteran was 
denied service connection for tuberculosis in the October 2000 
rating decision because the condition was not shown to have been 
incurred in or caused by military service.

Prior to the October 2000 rating decision, the evidence of record 
consisted of VA treatment records from 1999 and 2000.  Those 
treatment records indicated that the Veteran gave a history of a 
positive purified protein derivative (PPD) test, also known as a 
tuberculosis (TB) skin test, in 1979 while in service.  The 
Veteran specifically reported no physical problems in November 
1999.  However, the Veteran was treated at that time for several 
problems involving alcohol and substance abuse and dependence.  
The Veteran gave a history of being depressed for a few months as 
well as a recent onset of suicidal ideation within the past few 
months.  The Veteran was specifically treated as an inpatient at 
VA in November 1999 for those problems, and was diagnosed with 
alcohol and cocaine dependence.  The Veteran's symptoms were 
related at that time to homelessness, financial stressors and job 
uncertainty.

Following the October 2000 rating decision, the Veteran filed to 
reopen his claim for tuberculosis in September 2007.  The Veteran 
has contended on appeal, either in statements or in his testimony 
from the December 2009 hearing, his tuberculosis began in service 
and has been continuous since that time.  The Veteran testified 
that he was exposed to tuberculosis at Fort Bliss, Texas when a 
man in his platoon would not stop coughing and was not sent to 
sick call.  The Veteran was eventually transferred to Fort Dix, 
New Jersey.  The Veteran's First Sergeant from Fort Bliss called 
and informed his First Sergeant at Fort Dix that the Veteran was 
exposed to tuberculosis.  The Veteran then had a TB skin test 
done, which was positive and he took a year of drugs as 
treatment.  He has been informed that he will always test 
positive on a skin test, and that such a test should no longer be 
performed.  The Veteran also testified that he was recently told 
by his primary care physician at VA, Dr. M., that he had active 
tuberculosis.  

As for his depression, the Veteran filed his claim of service 
connection for depression, to include as secondary to 
tuberculosis, in October 2008.  On appeal, the Veteran has stated 
that he was diagnosed with depression and that such was began in 
and is related to military service, particularly to his diagnosed 
tuberculosis.  The Veteran indicated that he was constantly 
depressed because he is always coughing and that nobody wants to 
be around him.  He stated that nobody wants to be around him when 
he tells them he has tuberculosis and that he has been declined 
jobs after he informs them that he has tested positive on a PPD 
test for tuberculosis.

In November 1999, the Veteran stated that he did not know anyone 
who has tuberculosis, however he reported that in 1979-1980 he 
had a positive PPD test and was treated with INH for a year.  The 
Veteran is noted throughout the treatment records as having a 
history of a positive PPD test, and the Veteran's lay history 
regarding a year of INH treatment is also noted.

Treatment records from October 2007 indicate that the Veteran 
again began treatment at an inpatient VA facility for his alcohol 
and cocaine dependence, at which time he was also diagnosed with 
depression, not otherwise specified, rule out substance-induced 
mood disorder.  The Veteran was hospitalized at that time because 
he had suicidal ideations involving shooting himself in the head.  
The Veteran's discharge report indicates that following admission 
as an inpatient, the Veteran's mood improved after stopping his 
use of substances and he denied any suicidal ideations after the 
first day of admission.  

The Veteran, during that October 2007 hospitalization was given a 
chest x-ray, which was normal and without any radiographic 
evidence of active tuberculosis.  Subsequent VA treatment records 
reiterate this x-ray finding.  The Veteran also underwent a VA 
examination for his tuberculosis in November 2007.  The Veteran 
reported during that examination that he was exposed to 
tuberculosis during service, and that he had a positive PPD at 
that time.  The Veteran stated that he took INH for a year in 
service.  After examination, the VA examiner noted the October 
2007 chest x-ray and concluded that the Veteran had "no evidence 
of active tuberculosis on chest x-ray."

In November 2009, the Veteran asked his primary VA care 
physician, Dr. M., for testing again for tuberculosis as well as 
a letter stating that he had tuberculosis and depression which 
was caused by him not getting a job because he tested positive 
for tuberculosis.  Dr. M. wrote a letter that same day which 
stated that the Veteran had a positive PPD test many years ago, 
and that he should never have to be skin-tested for tuberculosis.  
He stated that the November 2008 x-ray showed no active disease.  
He concluded that the question of whether the Veteran's 
tuberculosis exposure caused him not to be able to get a job was 
not a medical question and that he could not answer it.

Beginning in January 2010, the Veteran entered into a VA 
rehabilitation program for his substance abuse after presenting 
at the VA Medical Center with suicidal ideations.  A January 21, 
2010 VA emergency room report indicated that the Veteran was 
brought in with suicidal ideation of jumping off a bridge.  He 
stated that he had been depressed lately due to one of his 
parent's illness and that he had been drinking more than usual.  
Additionally, the Veteran reported during his psychological 
evaluation January 22, 2010 that he had depressive symptomatology 
for 6 months and suicidal ideations for 3 weeks.  The Veteran 
reported that there was no inciting events, but admitted that his 
depression coincided with his relapse to alcohol use.  In an 
attending note, the Veteran was diagnosed specifically with 
alcohol dependence, cocaine dependence in (?) remission, and 
substance-induced mood disorder (SIMD).  It was noted that the 
Veteran may have SIMD versus depression, not otherwise specified.  

In February 2010, the Veteran was not noted as having any 
depressive symptomatology after being sober in the rehabilitation 
program.  Subsequent treatment notes indicate that the Veteran's 
provisional diagnosis of depression dropped off in favor of a 
firm diagnosis of SIMD, as well as alcohol and cocaine 
dependence.  In April 2010, the Veteran was again noted as having 
no depressive symptomatology and was noted as having cocaine-
related paranoia and hallucinations while intoxicated.  At that 
time the Veteran was diagnosed with cocaine and alcohol 
dependence and SIMD.

Legal Criteria - New and material Evidence

As to a claim to reopen for receipt of new and material evidence, 
a decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



Claim to Reopen Service Connection for Tuberculosis

In this case, the claim of service connection for tuberculosis 
was denied in an October 2000 rating decision, and the Veteran 
was notified of that decision in a November 2000 letter.  He did 
not file a notice of disagreement within one year of that 
decision, instead filing a request to reopen his tuberculosis 
claim in September 2009.  Accordingly, that October 2000 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  Therefore, new and material evidence 
is required to reopen the claim, regardless of how the RO 
characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the October 2000 rating decision, the Veteran was denied 
service connection for tuberculosis because there was no evidence 
that tuberculosis was incurred in or caused by military service.  
The October 2000 noted that the Veteran had a positive PPD test 
in May 1980, took a year of INH chemoprophylaxis, and had a chest 
x-ray in April 1981 which ruled out tuberculosis.  Thus, the 
evidence received since that time should directly relate to 
whether tuberculosis was incurred in or caused by service.  

The evidence received since the October 2000 rating decision 
includes reports of outpatient treatment received by the Veteran 
at VA medical facilities and statements from the Veteran and 
testimony he  provided at a personal hearing in December 2009. A 
review of the outpatient records fails to indicate that the 
Veteran has tuberculosis, and the testimony and statements 
provided by the Veteran only  reiterate his contentions that he 
has tuberculosis which he contracted in service. 

This evidence is cumulative and redundant of that considered in 
October 2000, does not relate to unestablished facts necessary to 
substantiate the claim of service connection for tuberculosis, 
and does not raise a reasonable possibility of substantiating the 
claim. The essential facts remain the same. The Veteran did not 
have tuberculosis in service, never has had tuberculosis, and 
does not currently have tuberculosis. Accordingly, the Board 
finds that new and material evidence to reopen the claim for 
service connection for tuberculosis has not been presented.

Legal Criteria - Service Connection for a Psychiatric Disorder

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If major depression becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even though 
there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Claim of Service Connection for a Psychiatric Disorder

Initially, the Board observes that since the application to 
reopen the claim for service connection for tuberculosis has been 
denied, service connection for a psychiatric disorder on a 
secondary basis is not warranted. 
 
A review of VA outpatient treatment records disclose the onset of 
psychiatric symptomatology approximately two decades following 
the Veteran's separation from service. Several diagnoses have 
been made, most recently substance induced mood disorder. 
Further, these records give no indication that the Veteran's 
psychiatric problems had their onset in or are otherwise related 
to his period of military service. Again, the Veteran's main 
contention is that his psychiatric condition has been caused by 
tuberculosis, which as noted above he does not have. That being 
the case, the Board finds no basis for an award of service 
connection for a psychiatric disorder, however diagnosed. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case as there is nothing of record to suggest that 
the appellant currently experiences a psychiatric disability 
which is in any manner related to his tour of active duty.
In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

New and material evidence not having been received, the claim of 
service connection for tuberculosis is not reopened, and the 
appeal as to this issue is denied.

Service connection for a chronic psychiatric disorder, to include 
depression, on a direct and secondary basis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


